Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because it is not clear if the rubber compound set forth therein is the same compound set forth in the independent claim or separate and apart therefrom. It appears that in view of the amendment to claim 1 that this claim may be canceled. 
Claim 5 is indefinite because it is not clear whether the filler is separate and apart from the styro-foam or the same. It appears that this claim may be canceled in view of the amendment to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-9, 11-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,494,090 to Kejha in view of U.S. Patent Applicant Publication 20130101821 to Jeon et al. (“Jeon”) and U.S. Patent Application Publication 20130240272 to Gass et al. (“Gass”).

Regarding claims 1 and 11, Kejha discloses a wheel and tire assembly comprising: a plurality of support elements (horizontally extending portions of 16) for supporting part of a load of a vehicle (as evident from Fig. 9); and an annular shear band 13 extending circumferentially around the support elements (as evident from Fig. 9), 
the band having a radially inner circumferential membrane (bottom of 13 with a radially outwardly facing surface), a radially outer circumferential membrane  (top of 13 with a radially inwardly facing surface), and a 
shear layer (that which is between the opposing membranes) interconnecting the inner membrane and the outer membrane (e.g. as evident from Fig. 9), 
the shear layer having a plurality of transversely adjacent closed cells for controlling shear deflection between the inner membrane and the outer membrane (e.g. as evident from Fig. 9, 10), the closed cells forming a honeycombed-like structure (e.g. as evident from Fig. 9, 10) with each cell extending radially and entirely between the membranes so no other closed cells are present radially between the inner and outer membrane (e.g. as evident from Fig. 9, 10), the shear layer being constructed of a polyurethane elastic polymer (col. 4, lines 28-31) which adheres to a compound coating the inner membrane and the outer membrane (col. 4, line 35). Kejha does not set forth that the compound is a rubber compound. Jeon sets forth multiple instances of such (see [0063] and [0062], first two sentences). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of preventing an inadvertent detachment of the bonded materials. Further, while nylon is not explicitly discloses as the material of the core structure, based on what is disclosed in col. 4 as 
Kejha does not disclose filling the closed cells with styro-foam. Gass sets forth filling hollow cells 225 with either softer or stiffer foam (Fig. 8A; see [0038], lines 10-19). It would have been obvious to one of ordinary skill in the art to incorporate the foam with the motivation of reducing the thickness of the individual cell walls therein reducing weight of the assembly. 

Regarding claim 2, Kejha in view of Jeon and Gass discloses the wheel and tire assembly set forth in claim 1 wherein the shear layer is constructed of a bubble-wrap material (i.e. a band of bubbles as shown, for example in the embodiment of Fig. 10 as the plates are bonded together and the plates may be elastic materials as disclosed in col. 4, line 28-31). 

Regarding claim 4, Kejha in view of Jeon and Gass discloses the wheel and tire assembly set forth in claim 1 wherein the shear layer is constructed of a polymer (col. 4, lines 28-31) 

Regarding claim 5, Kejha in view of Jeon and Gass discloses the wheel and tire assembly set forth in claim 1 wherein bubbles of the shear layer contain a filler to strengthens the bubbles (col. 4, lines 37-40) (as set forth above in claim 1).

Regarding claim 6, Kejha in view of Jeon and Gass discloses the wheel and tire assembly set forth in claim 1 wherein the shear band is secured to the support elements by heat sealing (col. 4, lines 35-38). 

Regarding claim 7, Kejha in view of Jeon and Gass discloses the wheel and tire assembly set forth in claim 1 wherein the shear band is secured to the support elements by adhesive (col. 4, lines 36-38 albeit indirectly). 

Regarding claim 8, Kejha in view of Jeon and Gass discloses the wheel and tire assembly set forth in claim 1 but does not explicitly disclose that the shear band is secured to the support elements by resorcinol-formaldehyde-latex. Jeon sets forth such (see [0063] and [0062], first three sentences). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of preventing an inadvertent detachment of the bonded materials. 

Regarding claim 9, Kejha in view of Jeon and Gass discloses the wheel and tire assembly set forth in claim 1 but does not explicitly disclose that the shear layer is secured to the inner and outer membranes by resorcinol-formaldehyde-latex. Jeon sets forth such (see [0063] and [0062], first three sentences). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of preventing an inadvertent detachment of the bonded materials.

Regarding claims 12-14 and 20, Kejha in view of Jeon and Gass sets forth the assembly of claim 11 further including various stress and load configurations (see col. 4, lines 23-26). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kejha, Jeon and Gass in view of U.S. Patent Application Publication 20130269851 to Incavo.

Regarding claim 10, Kejha in view of Jeon and Gass discloses the wheel and tire assembly set forth in claim 1 but does not explicitly disclose that the shear layer is constructed from polyethylene Incavo discloses the use of such material for a tire. It would have been obvious to one of ordinary skill in the art to select such material with the motivation of using a material that is relatively light weight.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kejha in view of Jeon and Gass in further view of JP2004066854 to Nakazawa et al. (“Nakazawa”)(see “Foreign Reference” filed 10/13/20).

Regarding claims 15-17, Kejha in view of Jeon and Gass sets forth the assembly of claim 11 but does not explicitly disclose the various materials that the membranes are constructed of. Nakazawa discloses such (see lines 114-117, 141-143). It would have been obvious to one of ordinary skill in the art to incorporate such as a matter of balancing the strength of the membranes with weight increases or reductions. 

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kejha in view of Jeon and Gass in further view of U.S. Patent 6,749,465 to Rhyne.

Regarding claims 18 and 19, Kejha in view of Jeon and Gass sets forth the assembly of claim 11 but does not set forth twisted metal or organic cords. Rhyne discloses membrane layers with twisted metal cords (col. 6, lines 34-40) and organic cords, to the extent that “organic” is interpreted as a component of a whole (col. 6, lines 34-40). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of strengthening and reinforcing the wheel. 


Response to Arguments
Applicant's arguments filed 1/12/21 have been fully considered but they are not persuasive. The rejections have been modified pursuant to the claim amendments. No specific arguments are presented in the remarks in view of the new rejections. 
Applicant is encouraged to recite that the axial wall of the cell forms part of the axial end face of the entire wheel. In Kejha, the tire material forms the axial wall of the wheel, not the actual cells. Alternatively, Applicant may wish to recite that the cells have substantially equal thickness in the radial direction (as opposed to that which is shown in Fig. 9) or that there are cell walls extending in both axial and circumferential directions which seems to contrast with Kejha although additional consideration of Kejha is required.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617